DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 9 October 2020.
Claims 19-21 are cancelled.
Claims 22 and 24 are previously presented.
Claims 18, 23, and 25-28 are currently amended.
Claims 18 and 22-28 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 27, the claim recites, at step 3), “develop descriptive statistics from 2)” where step 2) is “remove poor quality pixel information in the remote sensing imagery”. It is not 

Further regarding claim 27, the claim recites “the output of 3)”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of further examination, the “descriptive statistics” “develop[ed]” in step 3) are “the output of 3)”.

Further regarding claims 26 and 28, the claims depend from claim 27 and are rejected under the reasoning provided for claim 27.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18 and 22-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner (TURNER, ET AL. "Site‐level evaluation of satellite‐based global terrestrial gross primary production and net primary production monitoring." Global Change Biology 11, no. 4 (2005): 666-684) in view of USGS (JOHNSON, “LANDSAT 7 (L7) ENHANCED THEMATIC MAPPER PLUS (ETM+) LEVEL 1 (L1) DATA FORMAT CONTROL BOOK (DFCB)”, Department of the Interior - U.S. Geological Survey, January 2009, 133 pages) and Gao (GAO, FENG, JEFF MASEK, MATT SCHWALLER, AND FORREST HALL. "On the blending of the Landsat and MODIS surface reflectance: Predicting daily Landsat surface reflectance." IEEE Transactions on Geoscience and Remote sensing 44, no. 8 (2006): 2207-2218).

Regarding claim 18:
Turner discloses a method, implemented by a computer (as indicated by the digital image processing and use of Biome-BGC [a computer code as evidenced by Turner (2003a, see p262: “The computer code for the BigFoot verions of Biome-BGC …”)], see for example p668:¶1: “Land cover and LAI are then mapped at a 25m resolution (resampled from 30m) using these measurements and imagery from Landsat sensors (Cohen et al. 2003a,b). NPP and GPP are subsequently mapped using spatially distributed runs of the biogeochemical model Biome-BGC” and pp672-673: figs 3 and 4), for monitoring (p666:abstract: “Operational monitoring of global terrestrial gross primary production (GPP) and net primary production (NPP) is now underway using imagery from the satellite-borne Moderate Resolution Imaging Spectroradiometer (MODIS) sensor. Evaluation of MODIS GPP and NPP products will require site-level studies across a range of biomes”; “Here, we report results of a study aimed at evaluating MODIS NPPIGPP products at six sites varying widely in climate, land use, and vegetation physiognomy.”; p667: “Regular monitoring of global terrestrial net primary production (NPP) and gross primary production (GPP) is needed for the purposes of evaluating trends in biospheric behavior”) the status of a target vegetation attribute (p666:title (and throughout disclosure): “gross primary production” (GPP), “net primary production” (NPP), p666:abstract (and throughout disclosure): “photosynthetically active radiation absorbed” (fPAR), “light use efficiency” (LUE); p667:right:top (and throughout disclosure): “leaf area index” (LAI); p668:¶1, p669, p678: “land cover”; p670:¶¶2-3: “biomass compartments/carbon pools”; within a target geographical boundary from a geospatial database (p666:title: “site-level”; p666:abstract: “The validation data layers were made with a combination of ground measurements, relatively high resolution satellite data (Landsat Enhanced Thematic Mapper Plus at ~30m resolution), and process-based modeling.”; p668-669:§§ “Overview” and “Site descriptions”: e.g. “The six sites described in this study are part of a network of sites representing the major biomes. As part of the BigFoot Project, a standard protocol of ground measurements and scaling is used at each site to evaluate the land cover, LAI, NPP, and GPP products from the MODIS Land Science Team (Justice et al., 1998).”), the method comprising:
(p666:abstract: “The validation data layers were made with a combination of ground measurements, relatively high resolution satellite data (Landsat Enhanced Thematic Mapper Plus at ~30m resolution), and process-based modeling.”) within the target geographical boundary (p666:title: “site-level” and p668-669:§§ “Overview” and “Site descriptions”), the database including a plurality of sets of remote sensing images (p666:abstract (and throughout the disclosure): “Landsat Enhanced Thematic Mapper Plus” (ETM) and “Moderate Resolution Imaging Spectroradiometer” (MODIS)) each set of remote sensing images having pixels which represent a physical point within the target geographical boundary (p671:right:¶1: “Results were spatially averaged for all 25 m cells in the 1 km2 MODIS cell that included the flux tower”; p674:fig 5:caption: “The BigFoot values are based on the mean of all Enhanced Thematic Mapper Plus resolution cells (25 m) in the 0.7 krn2 surrounding the flux tower”) at a specific time (p667:¶2: “The spatial and temporal resolution of the validation products should closely match those of the MODIS products”; p671:¶2: “To achieve temporal correspondence, the BigFoot GPP data were averaged over the 8-day bin periods associated with the MODIS GPP products. The year of comparison was 2000 for AGRO and 2002 for the other sites.”); and
generating from the geospatial database an allometric model for the target vegetation attribute within the target geographical boundary (pp669-670:§ “Mapping land cover and LAI”: e.g. “The general approach for LAI mapping was to establish empirical, cover-type-specific relationships of measured LAI to the Tasseled Cap (Crist & Cicone, 1984) spectral vegetation indices. The imagery was then used to map LAI. The maximum LAI provided a mid-growing season reference point on the seasonal LAI trajectory (i.e. phenology). … These trajectories were used as the templates, and at each 25m cell, a unique seasonal LAI trajectory was created. This was accomplished by determining the ratio of the template LAI to the observed maximum LAI (from the remote sensing analysis) at mid-growing season, and applying that ratio each day to the relevant template LAI to get the full seasonal LAI trajectory for the grid cell.”; pp670-671:§ “Scaling GPP and NPP over the 25 km2 study area”: e.g. “The BigFoot GPP/NPP scaling approach relies on running the Biome-BGC model (Running 1994; Kimball et al., 2000) in a spatially distributed mode over a 5 km x 5 km grid of 25 m x 25 m cells … Two ecophysiological parameters in the Biome-BGC model were calibrated for each major cover type – the leaf carbon to nitrogen ratio (leaf C : N) and the fraction of leaf nitrogen as rubisco (FLNR)”),
wherein the step of generating the allometric model includes a regression function and/or a classification function to predict the target vegetation attribute in the target geographic boundary (p669:right:¶2: “The approaches for mapping land cover and maximum LAI are described in Cohen et al., (2003a, b). Both were mapped using imagery from the Landsat ETM + sensor. The original land cover classes were those from IGBP (Morisette et al., 2002) and these were aggregated in some cases for the purposes of the NPP/GPP modeling.” [classifying land cover types] [The use of regression for LAI is evidenced by Cohen (2003b, see pp238-239:§2.5)); ,
wherein the regression function and/or classification function are based upon a measured vegetation attribute for a physical sample (p669:left:¶3: “The site-specific approaches to measuring LAI … a light transmittance approach (LAI-2000) was used at METL and HARV”; p669:right:¶2: “The general approach for LA1 mapping was to establish empirical, cover-type-specific relationships of measured LA1 to the Tasseled Cap (Crist & Cicone, 1984) spectral vegetation indices. The imagery was then used to map LAI.”) that has a geographical coordinate that is matched to a sample of the pixels from the plurality of remote sensing images (p671:right:¶1: “Results were spatially averaged for all 25 m cells in the 1 km2 MODIS cell that included the flux tower”; p674:fig 5:caption: “The BigFoot values are based on the mean of all Enhanced Thematic Mapper Plus resolution cells (25 m) in the 0.7 krn2 surrounding the flux tower”), and
and wherein, each set of remote sensing images are downloaded as raw download imagery files (p666:Abstract: “The validation data layers were made with a combination of ground measurements, relatively high resolution satellite data (Landsat Enhanced Thematic Mapper Plus at 30m resolution)” EN: “raw” data is interpreted in view of  Applicant’s specification at pages 11 and 90, i.e. the downloaded data prior to preprocessing. Note, to acquire data for the processing is “downloading”.).
wherein the descriptive statistics calculated for a plurality of samples of pixels created from a plurality of sets of remote sensing images (p669:right:¶2: “). Both [LAI and land conver] were mapped using imagery from the Landsat ETM + sensor”) are used to generate a time series for periods including daily and annually, for different years of interest (figs 5-6 and 10-11; p668:right:top: “Model outputs of daily GPP are corroborated with flux-tower-based observations”; p671: “The daily LUE (E,) values from MODIS and BigFoot were also compared”) and wherein different remote sensing imagery and/or bands in the qualitative statistical composites are mixed and/or combined to create a vegetation index (pp669-670:§ “Mapping land cover and LAI”: e.g. “The general approach for LAI mapping was to establish empirical, cover-type-specific relationships of measured LAI to the Tasseled Cap (Crist & Cicone, 1984) spectral vegetation indices.).
Turner does not explicitly disclose wherein, for each set of remote sensing images, a sample of the pixels is obtained using geospatial data processing software which
removes low quality and/or contaminated pixels from the set of remote sensing images; and
creates periodic composites for periods including monthly, quarterly and annually, descriptive statistics from pixels from the set of remote sensing images,
multiple image bands of the raw download imagery files are condensed on a Hierarchical Data Format file,
wherein the descriptive statistics calculated for a plurality of samples of pixels created from a plurality of sets of remote sensing images are used to generate a time series for periods including daily and annually, for different years of interest.
However, USGS teaches multiple image bands of the raw download imagery files are condensed on a Hierarchical Data Format file (p iii:¶1: “Images in the following formats are possible from the various L1 processing systems: Hierarchical Data Format (HDF)”; p10:§2.1.8: “The tasseled cap brightness, greenness, and wetness indexes are contained and distributed in one GeoTIFF file containing three separate bands, each written as 8-bit unsigned integer data.”; p18:§2.3.6: “2.3.6 Tasseled Cap (Optional) Please see section 2.1.8 for tasseled cap details.” EN: see also pp15-18 for overview on HDF format and pp67-103 for details on the output files in HDF format.).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Turner in view of the teachings of USGS to include “multiple image 
And, Gao teaches wherein, for each set of remote sensing images, [the set is] preprocessed to remove low quality and/or contaminated pixels from the set of remote sensing images (p2210:right:¶1: “filtering processes will then be applied to the candidates to remove poor-quality observations. First, all poor-quality data are excluded from candidates according to the QA layer in the Landsat and MODIS surface reflectance products. Second, neighbor pixels are filtered out if they cannot provide better spectral and spatial information than the central pixel of the moving window.”); and
creates qualitative statistical composites (p2213:left:top: “The multiple-date composite surface reflectance is generated from daily surface reflectance products, with the eight-day composite surface reflectance product primarily including high-quality nadir view observations [8]”) [with applications] for periods including monthly (p2207:§1:¶1: “intraseasonal ecosystem disturbance”), quarterly and annually (p2217:§V:¶3: “estimating the annual growing cycle, results are improved if Landsat imagery is available at the beginning (greenup), middle (maturity), and end (senescence) of the growing season”), descriptive statistics from pixels from the set of remote sensing images (p2217:right:¶1: “The simulation tests show that the STARFM can capture the initial and final states of changing shapes and thus can capture disturbance and land-cover change processes”),


Regarding claim 22:
Turner discloses the method according to claim 18 (in combination as shown above), wherein the allometric model is used with data mining software to create a prediction or inference that scores any and/or all pixels in the periodic composite to develop the regression and/or classification function with the target vegetation attribute (p669:right:¶3: “To construct the full seasonal trajectory of LA1 for each BigFoot grid cell, a template was formulated for each cover type based on in situ observations. … These trajectories were used as the templates, and at each 25m cell, a unique seasonal LA1 trajectory was created. This was accomplished by determining the ratio of the template LA1 to the observed maximum LA1 (from the remote sensing analysis) at mid-growing season, and applying that ratio each day to the relevant template LA1 to get the full seasonal LA1 trajectory for the grid cell.”; p671:right:¶2: “There were between two and seven vegetation cover types at each site (Fig. 3). SEVI, TUND and METL were the simplest sites having greater than 90% of the vegetated cells in one class. AGRO had corn or soybeans in ~90%of i ts area. Two of the forested sites were more heterogeneous, each having a mixture of one or more forest types along with other classes such as open shrubland or wetland. Classification accuracy was generally greater than 80% in the original BigFoot land cover products (Cohen et al., 2003b) with somewhat higher accuracy for the more aggregated classes used in this study.”).

Regarding claim 23:
Turner discloses the method according to claim 22 (in combination as shown above) wherein the scored pixels, from the data mining software, are processed in the geospatial data processing software to create a map or image of the target vegetation attribute (pp672-673:figs 3 and 4).

Regarding claim 24:
Turner discloses the method according to claim 18 (in combination as shown above), wherein the target measurement of a vegetation attribute within the target geographical boundary includes processing in the geospatial data processing software mapped outputs from the allometric model (p669:right:¶2: “The approaches for mapping land cover and maximum LAI are described in Cohen et al., (2003a, b). Both were mapped using imagery from the Landsat ETM + sensor. The original land cover classes were those from IGBP (Morisette et al., 2002) and these were aggregated in some cases for the purposes of the NPP/GPP modeling.”; p669:right:¶3: “To construct the full seasonal trajectory of LA1 for each BigFoot grid cell, a template was formulated for each cover type based on in situ observations. … These trajectories were used as the templates, and at each 25m cell, a unique seasonal LA1 trajectory was created. This was accomplished by determining the ratio of the template LA1 to the observed maximum LA1 (from the remote sensing analysis) at mid-growing season, and applying that ratio each day to the relevant template LA1 to get the full seasonal LA1 trajectory for the grid cell.” (p669:right:¶3: “To construct the full seasonal trajectory of LA1 for each BigFoot grid cell, a template was formulated for each cover type based on in situ observations. … These trajectories were used as the templates, and at each 25m cell, a unique seasonal LA1 trajectory was created. This was accomplished by determining the ratio of the template LA1 to the observed maximum LA1 (from the remote sensing analysis) at mid-growing season, and applying that ratio each day to the relevant template LA1 to get the full seasonal LA1 trajectory for the grid cell.”).

Regarding claim 25:
Turner discloses the method as claimed in claim 18 (in combination as shown above) wherein geospatial data pertaining to 1) remote sensing images and 2) vegetation attribute are used to overlay a vegetation attribute vector file on the remote sensing images (pp672-673:figs 3 and 4), the geospatial data processing software then being used to sample the remote sensing images per location in the vegetation attribute vector file (p671: right:¶2: “There were between two and seven vegetation cover types at each site (Fig. 3). SEVI, TUND and METL were the simplest sites having greater than 90% of the vegetated cells in one class. AGRO had corn or soybeans in ~90%of i ts area. Two of the forested sites were more heterogeneous, each having a mixture of one or more forest types along with other classes such as open shrubland or wetland”; p671:right:¶3: “LA1 at the six sites ranged from 0 to 8m2m-2, with highest values in the corn fields and deciduous forest (Fig. 4”).

Regarding claim 26:
Turner discloses The method as claimed in claim 27 (in combination as shown above).
Turner does not explicitly disclose wherein the set of remote sensing images is preprocessed by any mixing and/or combining different remote sensing images and/or bands to create an index of multiple remote sensing images that may be processed as descriptive statistic per pixel.
However, Gao teaches wherein the set of remote sensing images is preprocessed by any mixing and/or combining different remote sensing images and/or bands to create an index of multiple remote sensing images (p2208:¶1: “The daily surface reflectance at Landsat spatial resolution is predicted from one or several pairs of Landsat and MODIS images acquired on the same day and one or more MODIS observations from the prediction date.”; p2208:¶2: “Although MODIS and Landsat surface reflectances are used to test the STARFM algorithm, this approach is also applicable to other similar instruments in fusing fine spatial resolution and high-frequency temporal information.”; pp2208-2211:§II gives the algorithm details for mixing/combining) that may be processed as descriptive statistic per pixel (Gao teaches p2217:right:¶1: “The simulation tests show that the STARFM can capture the initial and final states of changing shapes and thus can capture disturbance and land-cover change processes” and §II shows how the prediction values (statistics from weighted pixels) are computed).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Turner in view of the teaching of Gao to include “wherein the set of remote sensing images is preprocessed by any mixing and/or combining different remote sensing images and/or bands to create an index of multiple remote sensing images that may be processed as descriptive statistic per pixel” by using the methods of Gao to produce images for the methods of Turner which allows for images having a MODIS type temporal resolution with a LANDSAT type spatial resolution thereby allowing for the imaging data temporal resolutions to more closely correspond to the ground truth observations.

Regarding claim 27:
Turner discloses the method as claimed in claim 18 (in combination as shown above), wherein the geospatial database comprises: sets of remote sensing images (p666:abstract (and throughout the disclosure): “Landsat Enhanced Thematic Mapper Plus” (ETM) and “Moderate Resolution Imaging Spectroradiometer” (MODIS)) taken at different dates to fulfill user data continuity requirements for monitoring a vegetation attribute within the target geographical boundary (p669:¶2: “The approaches for mapping land cover and maximum LAI are described in Cohen et al., (2003a, b). Both were mapped using imagery from the Landsat ETM + sensor.” [as evidenced by Cohen (2003b, p236:left:top: “For KONZ and AGRO, imagery from four dates was used to capture the growing season from April (AGRO)/June (KONZ) through September.”;
[descriptive statistics are] connected to a physical sample of a vegetation attribute that will be used with data mining software to develop a function to predict the vegetation attribute for the target geographical boundary (p669:right:¶2: “). Both [LAI and land conver] were mapped using imagery from the Landsat ETM + sensor”; figs 5-6 and 10-11; p668:right:top: “Model outputs of daily GPP are corroborated with flux-tower-based observations”; p671: “The daily LUE (E,) values from MODIS and BigFoot were also compared”).
Turner does not explicitly disclose wherein the geospatial data in each set of remote sensing images are downloaded and preprocessed with geospatial data processing software to:
1) sub-set any condensed data files,
2) remove poor quality pixel information in the remote sensing imagery,
3) develop descriptive statistics from 2) for any period in time and/or descriptive statistics for any specified time series that the database encompasses.
However, Gao teaches wherein the geospatial data in each set of remote sensing images are downloaded and preprocessed with geospatial data processing software to:
1) sub-set any condensed data files (p2207:right:¶1: “The MODIS observations include 250-m spatial resolution for red (band 1) and near-infrared [(NIR) band 2] wavebands and 500-m spatial resolution for other five MODIS land bands (band 3–7). The MODIS land bands have corresponding bandwidths to the Landsat Enhanced Thematic Mapper Plus (ETM+) sensor except their bandwidths are narrower than ETM+ (see Table I). In this paper, we use the MODIS daily 500-m surface reflectance product (MOD09GHK) to blend Landsat and MODIS data in order to produce a synthetic “daily” Landsat image.”; p2213:left:top: “The 500-m-resolution product includes all seven MODIS land bands (red and NIR bands are aggregated from the 250-m resolution).”; p2213:right:¶3: “Fig. 8(a) is the observed surface reflectance, and Fig. 8(b) is the predicted surface reflectance for the NIR band (Landsat band 4). … Fig. 9(a) and (c) shows the correlation between the actual July 11 and August 12 reflectance images, for the red and NIR bands”;),
2) remove poor quality pixel information in the remote sensing imagery (p2210:right:¶1: “filtering processes will then be applied to the candidates to remove poor-quality observations. First, all poor-quality data are excluded from candidates according to the QA layer in the Landsat and MODIS surface reflectance products. Second, neighbor pixels are filtered out if they cannot provide better spectral and spatial information than the central pixel of the moving window.”),
3) develop descriptive statistics from 2) for any period in time and/or descriptive statistics for any specified time series that the database encompasses (p2213:left:top: “The multiple-date composite surface reflectance is generated from daily surface reflectance products, with the eight-day composite surface reflectance product primarily including high-quality nadir view observations [8]”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Turner in view of the teaching of Gao to include “wherein the geospatial data in each set of remote sensing images are downloaded and preprocessed with geospatial data processing software to: 1) sub-set any condensed data files, 2) remove poor quality pixel information in the remote sensing imagery, 3) develop descriptive statistics from 2) for any period in time and/or descriptive statistics for any specified time series that the database encompasses.” by using the methods of Gao to produce images for the methods of Turner which 

Regarding claim 28:
Turner discloses the method as claimed in claim 27 (in combination as shown above) wherein the set of remote sensing images are preprocessed by any mixing and/or combining different remote sensing images and/or raster bands (in combination as for claim 26) at different spectral active or passive (“active” or “passive” is necessarily true) frequencies (with Gao as for claim 26 and Gao at p2207:Table I showing the differing frequencies) to create descriptive statistics for any specified period in time (with Gao as for claim 27).

Response to Arguments
Examiner’s Note: Hereinbelow, Examiner’s references to the Office Action are to the previous Office Action (filed 10 June 2020) unless otherwise indicated.

Claim Objections
The objections are withdrawn in view of the amendment.

Rejections Under 35 USC 112
Rejections for claims 26-28 are maintained. All other rejections are withdrawn in view of the amendment.
 from the imagery with poor quality pixel information removed and/or descriptive statistics for any specified time series that the database encompasses,”.
A similar issues exists for the recitation of “the output of 3)” in claim 27. As noted in the rejection, it is assumed for examination purposes that the “descriptive statistics” are the output. Amending the last clause of the claim 27 to recite “and wherein, the developed descriptive statistics of 3) is connected to a physical sample of a vegetation attribute that will be used with data mining software to develop a function to predict the vegetation attribute for the target geographical boundary” would overcome this rejection for this portion of the claim.
Claims 26 and 28 inherit the deficiencies and remain rejected.

Rejections Under 35 USC 103
Applicant (p5:¶5):
The substantive amendments emphasize the fact that the pixels are processed into multiple image bands in order to remove low quality data before the pixel data is combined to 
Examiner’s response:
The claim as amended is found to be made obvious over Turner, USGS (newly cited with this Office Action), and Gao. To summarize [see rejection hereinabove for details], the descriptor “raw” is interpreted as imagery prior to preprocessing [such as removing pixels] in view of the description in the specification at pages 11 and 90. Accordingly, the “Landsat” imagery used by Turner satisfies this description. Turner also discloses the combining of imagery to create vegetation indices. The USGS disclosure demonstrates that Landsat imagery including multiple bands is made available, at no charge, in HDF format. The Gao disclosure demonstrates the creation of qualitative statistical composites.

Applicant (p5:¶6-p6:¶1):
Examiner: Applicant provides a summary of the Turner disclosure

Applicant (p6:¶2):
Turner is cited as anticipating the feature of the "computer" in claim 18 by cross referencing to another document (Turner 2003b) which then refers to the use of a separate product (Biome-BGC). The feature of claim 18 "for monitoring" is alleged to be anticipated by the "operational monitoring of global terrestrial GPP". Two different and unconnected technical features are present in order for the Office Action to allege that the feature "a computer for monitoring ... " is anticipated by Turner.
Examiner’s response:
The examiner respectfully disagrees.
Note: Hereinbelow, “Turner” refers to the disclosure, published 2005, relied upon as disclosing claimed features and “Turner03” refers to the disclosure cited as extrinsic evidence.
Note that it is not clear as to how the allegation of “two different and unconnected technical features” points to an error in the rejection, i.e. the argument does not present how the allegation (if true) would constitute an error in the rejection. Nevertheless, the examiner respectfully disagrees with “[t]wo different and unconnected technical features are present in order for the Office Action to allege”; and accordingly, respectfully disagrees as to the occurrence of any finding of error which would result if the contention were true.
The argument appears to be related to two factors:
“by cross referencing to another document (Turner 2003b) which then refers to the use of a separate product (Biome-BGC)” and
ii) “The feature of claim 18 "for monitoring" is alleged to be anticipated by the "operational monitoring of global terrestrial GPP"
with the contention that “[t]wo different and unconnected technical features are present in order for the Office Action to allege …”. It is not clear whether the alleged “two different and unconnected features” are with reference to the factor 1, i.e. that the “Biome-BGC” disclosed by Turner is somehow different from the “Biome-BGC” discussed in Turner 03; or alternatively, are with reference to factor 2, i.e. Turner’s disclosure of the use of Biome-BGC and monitoring of GPP are “different and unconnected”. These are each taken up in turn hereinbelow.
Regarding factor 1, the argument does not present evidence as regards a distinction between the “Biome-BGC” of Turner and the “Biome-BGC” of Turner03. Nevertheless, as “Land cover and LAI are then mapped at a 25m resolution (resampled from 30m) using these measurements and imagery from Landsat sensors (Cohen et al. 2003a,b). NPP and GPP are subsequently mapped using spatially distributed runs of the biogeochemical model Biome-BGC” [emphasis added]. The Office Action includes a note (p7) ‘a computer code as evidenced by Turner (2003a, see p262: “The computer code for the BigFoot verions of Biome-BGC …”’ [emphasis added] referring to Turner03 as evidence that “Biome-BGC” is a “computer code” [i.e. a method, implemented by a computer]. The examiner respectfully submits that given that the disclosures are from the same period (Turner in 2005 and Turner03 in 2003) and that the disclosures have many authors in common (including Turner himself as lead author), it is reasonably understood that the Biome-BGC is not “[t]wo different and unconnected technical features” but rather a singular item. This is further evidenced in the Turner disclosure in the passage at p668 which explicitly recites the Turner03 disclosure in relation to the use of the model, i.e. at p668:¶1 – “NPP and GPP are subsequently mapped using spatially distributed runs of the biogeochemical model Biome-BGC (Turner et al., 2003a).” [emphasis added]
More briefly as regards factor 1, the Turner03 document is cited as evidence that “Biome-BGC” is a “computer code”. This use of extrinsic evidence has been held to be proper, see MPEP 2131.01 – e.g. “a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: … (C) Show that a characteristic not disclosed in the reference is inherent.” In the present case, Turner explicitly discloses “Biome-BGC” and makes reference to Turner03 as regards the use of Biome-BGC; and Turner03 explicitly discloses that “Biome-BGC” is a computer code, i.e. a singular item having the characteristic of being a computer code.

A portion of the rejection is presented here for reference (text formatting, e.g. bold, is in the original):
Turner discloses a method, implemented by a computer (as indicated by the digital image processing and use of Biome-BGC [a computer code as evidenced by Turner (2003a, see p262: “The computer code for the BigFoot verions of Biome-BGC …”)], see for example p668:¶1: “Land cover and LAI are then mapped at a 25m resolution (resampled from 30m) using these measurements and imagery from Landsat sensors (Cohen et al. 2003a,b). NPP and GPP are subsequently mapped using spatially distributed runs of the biogeochemical model Biome-BGC” and pp672-673: figs 3 and 4), for monitoring (p666:abstract: “Operational monitoring of global terrestrial gross primary production (GPP) and net primary production (NPP) is now underway using imagery from the satellite-borne Moderate Resolution Imaging Spectroradiometer (MODIS) sensor. Evaluation of MODIS GPP and NPP products will require site-level studies across a range of biomes”; “Here, we report results of a study aimed at evaluating MODIS NPPIGPP products at six sites varying widely in climate, land use, and vegetation physiognomy.”; p667: “Regular monitoring of global terrestrial net primary production (NPP) and gross primary production (GPP) is needed for the purposes of evaluating trends in biospheric behavior”)
Note the key features are all connected; that is, satellite imagery (“mapped … using … imagery from Landsat sensors” and “imagery from the … (MODIS) sensor”) and the Biome-BGC models (“mapped using … runs of … Biome-BGC”) are used for monitoring NPP and GPP (“NPP and GPP are subsequently mapped” and “Operational monitoring of global terrestrial gross primary production (GPP) … using imagery from Landsat sensors”). In other words, there are at least two sources of digital images which are processed. Such processing also uses the Biome-BGC computer code; and the use of the processes is to monitor NPP and GPP. The examiner respectfully submits that the evidence suggests that the Turner disclosure includes the claimed features as connected in the claim, i.e. a method, implemented by a computer (digital image processing and Biome-BGC) for monitoring (the monitoring of NPP and GPP).
Further as regards factor 2, the argument does not present evidence that contradicts the connections shown in the Office Action (pp7-8), but rather only alleges “different and unconnected” technical features. As discussed, the examiner respectfully disagrees.
Finally, note that the argument does not particularly point out the differences between the claimed “method, implemented by a computer” and Turner’s disclosure of a method using digital image processing and Biome-BGC for monitoring GPP, but rather the contention appears to be, via implication as discussed hereinabove, that the rejection is improper for relying on “different and unconnected” technical features [a contention with which the examiner disagrees as discussed hereinabove].

Applicant (p6:¶3):

Examiner’s response:
The examiner respectfully disagrees.
The Turner disclosure itself makes reference to other documents (as most such scientific publications do, as evidenced in general by the non-patent literature of record). The Office Action, when citing Turner, includes verbatim some of the text of Turner; and within these verbatim inclusions are some citations by Turner himself. Applicant’s contention appears to conflate the citations of the Office Action (i.e. citing Turner) with the citations found within the Turner disclosure (i.e. those made by Turner).
As regards claim 18, there are exactly two instances where another disclosure is cited as extrinsic evidence that a claimed characteristic is present (i.e. the citation of Turner03 discussed hereinabove, and the citation of Cohen discussed hereinbelow). As discussed in response to arguments regarding these citations, the Turner03 and Cohen references are relied upon to show the inherent characteristic of a feature disclosed by Turner. These are each a proper reliance on a second reference - see MPEP 2131.01 – e.g. “a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: … (C) Show that a characteristic not disclosed in the reference is inherent.”
The Examiner’s position is further discussed hereinbelow in response to the Applicant’s arguments regarding the citations.

Applicant (p6:¶4):
Specifically, the reference cited in Turner to Crist and Cicone, as described in the Office Action does not teach the presence of an allometric model which has been  generated from the geospatial database.
Examiner’s response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The examiner respectfully submits that the rejection does not rely on the disclosure of Crist and Cicone, but rather relies on the disclosure of Turner (itself). The examiner maintains that the Turner disclosure describes an allometric model which has been genereated from the geospatial database, as discussed hereinbelow.
Applicant’s specification describes allometric model at [0064], i.e. “An allometric model (also referred to as an allometric equation) with respect to a vegetation attribute as an example is defined as 1) using fractions to relate a biophysical element of a vegetation attribute to another biophysical element of a vegetation attribute and/or 2) using regression and/or classification functions to relate a physical measurement of a vegetation attribute (e.g., obtained from geospatial data for a targeted vegetation attribute) to digital information measurable in pixels of a remote sensing image.”
A portion of the Office Action (pp9-10) is presented here for reference (text formatting, e.g. bold, is in the original):
generating from the geospatial database an allometric model for the target vegetation attribute within the target geographical boundary (pp669-670:§ “Mapping land cover and LAI”: e.g. “The general approach for LAI mapping was to establish empirical, cover-type-specific relationships of measured LAI to the Tasseled Cap (Crist & Cicone, 1984) spectral vegetation indices. The imagery was then used to map LAI. The maximum LAI provided a mid-growing season reference point on the seasonal LAI trajectory (i.e. phenology). … These trajectories were used as the templates, and at each 25m cell, a unique seasonal LAI trajectory was created. This was accomplished by determining the ratio of the template LAI to the observed maximum LAI (from the remote sensing analysis) at mid-growing season, and applying that ratio each day to the relevant template LAI to get the full seasonal LAI trajectory for the grid cell.”; pp670-671:§ “Scaling GPP and NPP over the 25 km2 study area”: e.g. “The BigFoot GPP/NPP scaling approach relies on running the Biome-BGC model (Running 1994; Kimball et al., 2000) in a spatially distributed mode over a 5 km x 5 km grid of 25 m x 25 m cells … Two ecophysiological parameters in the Biome-BGC model were calibrated for each major cover type – the leaf carbon to nitrogen ratio (leaf C : N) and the fraction of leaf nitrogen as rubisco (FLNR)”),
Note that Turner discloses establishing a relationship between LAI [leaf area index] and Tasseled Cap indices as well as ratio of LAI and maximum LAI to get a full seasonal trajectory, i.e. an allometric model congruous with option 1 described in the specification. As also shown in the action (p8), the data used is part of a geospatial database (structured set of geospatial data), i.e. from the Office Action at page 8 – ‘p666:abstract: “The validation data layers were made ’
As discussed further hereinbelow, the second option found in the specification is also described by Turner.

Applicant (p6:¶5):
The feature of " ... the allometric model includes a regression function and/or a classification function to predict the target vegetation attribute in the target geographic boundary ... " is allegedly anticipated by a combination of features from Cohen 2003b and Morisette as described in Turner 2005.
Examiner’s response:
The examiner respectfully disagrees. As an initial matter, note that the claim is rejected as being anticipated by Turner, not (at least not directly) by a combination of feature from Cohen 2003b and Morisette, i.e. Turner may himself references Cohen and Morisette but, as discussed hereinbelow, it is the disclosure of Turner that anticipates the claim [with a citation to Cohen as evidence of an inherent characteristic].
A portion of the Office Action (p10) is presented here for reference (text formatting altered; verbatim text from Turner is italicized, examiner’s comments are bold):
wherein the step of generating the allometric model includes a regression function and/or a classification function to predict the target vegetation attribute in the target geographic boundary (p669:right:¶2: “The approaches for mapping land cover and maximum LAI are described in Cohen et al., (2003a, b). Both were mapped using imagery from the Landsat ETM + sensor. The original land cover classes were those from IGBP (Morisette et al., 2002) and these were aggregated in some cases for the purposes of the NPP/GPP modeling.” [classifying land cover types] [The use of regression for LAI is evidenced by Cohen (2003b, see pp238-239:§2.5)),
In particular, the claimed limitation is “wherein the step of generating the allometric model includes a regression function and/or a classification function to predict the target vegetation attribute in the target geographic” [emphasis added]. No particular manner of “inclus[ion]” is claimed, nor is any particular regression/classification function; but rather, the generating must merely “include” such a function, i.e. the inclusion is a property of the generating. This is anticipated by Turner as evidenced by Cohen. Here Cohen is cited as evidence that Turner’s generating of an allometric model has the inclusion of a regression function and/or a classification function, i.e. it is a finding of fact (as opposed to a finding of obviousness) that the generating of Turner inherently “includes” a regression/classification function. Turner explicitly references the Cohen disclosure for mapping “maximum LAI” and “land cover classes” which is part of the claimed “generating” as shown at p9 of the Office Action [e.g. Turner discloses (p670) using “ratio of LAI and maximum LAI” for the allometric model] and Cohen (as cited in the Office Action at p10) discusses at pp238-239 regression to determine LAI. Accordingly, inherent to the method of Turner is the inclusion of a regression/classification function as evidenced by the Cohen disclosure which is explicitly recited by Turner as regards mapping “maximum LAI”.
Note that under the same evidence and reasoning, Turner discloses an allometric model which is congruous with option 2 for an “allometric model” described in Applications specification at [0064] (also cited hereinabove with the text for [0064]).

Examiner’s summary of the preceding arguments regarding claim 18 and the contention that the “Office Action proceeds in a similar manner to mix together and conflate various technical features from multiple disclosures”:
The claim is rejected as anticipated by Turner. There are two citations to extrinsic evidence to show the inherency of a characteristic. Such citations have been found to be proper – see MPEP 2131.01 – e.g. “a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: … (C) Show that a characteristic not disclosed in the reference is inherent.” Applicant’s arguments regarding the Turner disclosure conflate the Office Action citation of Turner and the citations of the Turner disclosure itself. The arguments do not particularly point out any distinction between the claim language and the cited portions of the Turner disclosure (nor the evidentiary disclosures) and appears to merely suggest that since the Turner disclosure cites other documents, then the rejection is improper. As discussed, the examiner respectfully submits that there is no “conflat[ion]” of “various technical features from multiple disclosures” and submits that, as shown in the rejection, the claim is anticipated by the Turner disclosure as evidenced by Turner03 and Cohen, i.e. as opposed to an obviousness rejection in view of some combination of references and as opposed to the “conflation” of the teachings of multiple disclosures.

Applicant (p6:¶5 continuing):
Cohen describes the use of regression analysis for modelling the relationship between spectral data and LAI. There is no mention of a classification function.
Examiner’s response:
includes a regression function and/or a classification function to predict the target vegetation attribute in the target geographic” [emphasis added]. No particular manner of “inclus[ion]” is claimed, nor is any particular regression/classification function; but rather, the generating must merely “include” such a function, i.e. the inclusion is a property of the generating.
The examiner respectfully submits, as shown in the Office Action (p10) a classification function is anticipated by Turner, i.e. from Turner at p669: “The approaches for mapping land cover and maximum LAI are described in Cohen et al., (2003a, b). Both were mapped using imagery from the Landsat ETM + sensor. The original land cover classes were those from IGBP (Morisette et al., 2002)” [emphasis added]. The examiner respectfully submits that “approaches for mapping land cover” with “land cover classes” are reasonably interpreted as a classification function, i.e. a function assigning land cover classes. Note that “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)” [MPEP 2131]; so although Turner may not use the term “function”, as discussed, the evidence indicates disclosure of a classification function which is “include[d]” in the allometric model. Accordingly, Applicant’s contention as regards Cohen’s disclosure of a classification function is moot [although Cohen does in fact disclose classification functions - see §2.4 for “land cover mapping” and §2.5 including, for example, “To map LAI across a study site, each model developed for a given class at a given site was applied to the relevant CCA axis and vegetation class from the land cover map.”].

Applicant (p6:¶5 continuing):

Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “machine learning function”, “be automated”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner notes that, after a review of Cohen at pp238-239, the examiner can find no disclosure of “a simple regression function that is implemented over MS excel”. In the interest of ensuring that the same document is being referenced by both examiner and Applicant, note that the bibliographic information for the Cohen disclosure is (from Office Action at page 23) - COHEN, ET AL. "Comparisons of land cover and LAI estimates derived from ETM+ and MODIS for four sites in North America: A quality assessment of 2000/2001 provisional MODIS products." Remote Sensing of Environment 88, no. 3 (2003): 233-255. [also found in the PTO-892 filed 10 June 2020 and a copy of the disclosure can be found in the image file, also filed 10 June 2020].

Applicant (p6:¶5 continuing):
 The vegetation attribute for LAI is measured for a single day in time and its real-world representation is the surface area of leaves in a pixel for a given day. It is 1) not a measure of standing biomass or volume in timber for a given year, 2) not a derived value from annual NPP that uses allometric fractions to compartmentalize the total annual carbon measured as NPP into 
Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a measure of standing biomass or volume in timber for a given year”, “a derived value from annual NPP that uses allometric fractions to compartmentalize the total annual carbon measured as NPP into carbon into different annual carbon pools (above ground, below ground, deadwood, litter and soil carbon pools)”, “an annual measure”, “a measure of carbon”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant (p7:¶¶1-2):
The feature of," ... wherein the regression function and/or classification function are based upon a measured vegetation attribute for a physical sample at [sic, “that”] has a geographical coordinate that is matched to a sample of the pixels from the plurality of remote sensing images ... " is alleged to be anticipated by the combination of features from Turner when referencing Crist and Cicone. This cites site-specific approaches to LAI measurement to establish empirical, cover-type-specific relationships of measured LAI to vegetation indices. No mention of matching location to pixels is made, therefore this is not an anticipation of the claimed feature.

Examiner’s response:
The argument conflates the Office Action citation of Turner with the Turner disclosure citations (those cited by the Turner disclosure).
A portion of the Office Action (p10) is presented here for reference (text formatting altered; verbatim text from Turner is italicized, examiner’s comments are bold):
wherein the regression function and/or classification function are based upon a measured vegetation attribute for a physical sample (p669:left:¶3: “The site-specific approaches to measuring LAI … a light transmittance approach (LAI-2000) was used at METL and HARV”; p669:right:¶2: “The general approach for LA1 mapping was to establish empirical, cover-type-specific relationships of measured LA1 to the Tasseled Cap (Crist & Cicone, 1984) spectral vegetation indices. The imagery was then used to map LAI.”) that has a geographical coordinate that is matched to a sample of the pixels from the plurality of remote sensing images (p671:right:¶1: “Results were spatially averaged for all 25 m cells in the 1 km2 MODIS cell that included the flux tower”; p674:fig 5:caption: “The BigFoot values are based on the mean of all Enhanced Thematic Mapper Plus resolution cells (25 m) in the 0.7 krn2 surrounding the flux tower”)


Applicant (p7:¶3):
The feature of, " ... wherein the descriptive statistics calculated for a plurality of samples of pixels created from a plurality of sets of remote sensing images used to generate a consistent time series for periods including daily and annually, for different years of interest..." is allegedly anticipated by the mapping of land cover om the Landsat ETM + sensor and related figures. Turner does not describe the use of descriptive statistics which have been calculated for a plurality of pixels.
Examiner’s response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Office Action citations include (in part) figs 5, 6, 10, and 11 each of which show a statistic (e.g. GPP, FPAR, LUE) along with standard deviations (other statistics) calculated for a plurality of pixels (the Landsat imagery as mapped to MODIS cells).

Applicant (p7:¶4-p9:top):


Applicant (p9:¶1-p10:¶1):
The present invention does not attempt to identify spectrally similar neighboring pixels.
GAO provides examples of satellite images from 2 different satellite imaging platforms, each with a different sensor capturing the image at the same location over earth. The individual pixels over the same location are different spatial resolutions (Landsat is 30m x 30m resolution and Modis is 250 m x 250m resolution). GAO uses the lower MODIS resolution pixels to improve upon low quality higher resolution Landsat pixels. GAO's process output is a pixel that represents a predicted and improved raster band reflectance value that is for the Landsat image acquisition date (e.g. June 10, 2008). This specifically is the difference in processed outputs with what is described by the disclosure of the herein patent application. The present invention 1) does not combine MODIS and Landsat band values to improve upon the quality of the Landsat resolution image, 2) the measured pixel value output of the process contained described herein is, for example, the statistical mean of the same pixel for 46 images - every 8 days - for 2008. The material contained in the disclosure does not create a pixel output that is 1) a spatial average of pixels for the same date; and 2) the pixel value is not tied to an image acquisition day.
Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the measured pixel value output of the process contained described herein is, for example, the statistical mean of the same pixel for 46 images - every 8 days - for 2008”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remainder of this argument describes features of the Gao disclosure and asserts that the claimed invention does not have those features, but does not particularly point out how the claim language distinguishes over the cited features of Gao.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant (p10:¶2):
In addition, the following features of amended claim 18 are novel with respect to Gao.
Gao does not create qualitative statistical composites.
Gao does not disclose that the raw download imagery files are condensed on a Hierarchical Data Format file and preprocessed to remove low quality and/or contaminated pixels from the set of remote sensing image.
Examiner’s response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The examiner’s response to arguments regarding the newly claimed features is found hereinabove.

Applicant (p10:¶3):

Examiner’s response:
The examiner respectfully submits that this does not point to a distinction over the claimed invention.
Note that Turner’s “by comparing” (as characterized in the argument) is a comparison with respect to the combination of ground measurements and Landsat imagery and, as shown in the Office Action, this is reasonably interpreted as disclosing the claimed invention (in part, the claimed invention being made obvious with combined teachings).

Applicant (p10:¶3, continuing):
It does not disclose or suggest combining the data from these sources with MODIS data or the processing of satellite data to improve its quality. 
Examiner’s response:
The examiner respectfully submits that Turner is not relied upon for the disclosure of “combining the data from these sources with MODIS data or the processing of satellite data to improve its quality” (which is not claimed).

Applicant (p10:¶3, continuing):
It is also noted that Turner does not describe a software product or method per se but refers to a range of different techniques which are compared with the MODIS product. Numerous documents are incorporated by reference, however, they do not form a single consistent 

Examiner’s response:
The examiner respectfully submits that this has been addressed in the examiner’s response to the arguments discussed hereinabove.
To summarize, as shown in the Office Action, the cited portions of the Turner disclosure are reasonably interpreted as disclosing the claimed invention (in part, the claimed invention being made obvious with combined teachings).

Applicant (p11:¶1):
Gao solves the problem of how to combine MODIS and Landsat data to take advantage of the greater accuracy of Landsat and the higher number of images available over time, provided by MODIS, but the output of GAO is a new improved pixel value for the Landsat image resolution at its acquisition date, and that alone. Turner evaluates MODIS data but does not teach or suggest combining or processing it with other data. While Turner and Gao both relate broadly to the technical field of remote sensing imaging, Turner does not describe data processing to improve the quality of the images. Gao's primary objective is to combine the advantages of Landsat and Modis images, which are better spatial and temporal resolution 
Examiner’s response:
The examiner respectfully disagrees. As noted in the Office Action (e.g. p12-13, bridging ¶), one of ordinary skill would find it obvious to combine “by using the methods of Gao to produce images for the methods of Turner which allows for images having a MODIS type temporal resolution with a LANDSAT type spatial resolution thereby allowing for the imaging data temporal resolutions to more closely correspond to the ground truth observations”. In other words, as shown in the Office Action, Turner makes use of LANDSAT imagery (higher spatial resolution, lower temporal resolution), while Gao teaches how to get LANDSAT type spatial resolution and MODIS imagery (lower spatial resolution, higher temporal resolution) to produce imagery with the higher spatial resolution and the higher temporal resolution. So one of ordinary skill would find it obvious to use the imagery produced by Gao’s techniques (having the LANDSAT resolution needed by Turner’s method) in the methods of Turner for the high spatial resolution at a time which matches the ground truth observations (i.e. matches the time more closely as while having the high spatial resolution).

Applicant (p11:¶1):
It is further noted that the newly amended claim 18 contains several features which are not disclosed in Gao or Turner, therefore the amended claim is patentable over the combination of Gao and Turner.
Examiner’s response:

The examiner’s response to arguments regarding the newly claimed features is found hereinabove.

Conclusion
Claims 18 and 22-28 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
COLDITZ, RENE R., CHRISTOPHER CONRAD, THILO WEHRMANN, MICHAEL SCHMIDT, AND STEFAN DECH. "TiSeG: A flexible software tool for time-series generation of MODIS data utilizing the quality assessment science data set." IEEE transactions on geoscience and remote sensing 46, no. 10 (2008): 3296-3308.
Discussing using the quality assurance data layer of MODIS image data sets for improved time-series generation.
FOLK, MIKE, ROBERT E. MCGRATH, AND NANCY YEAGER. "HDF: an update and future directions." In IEEE 1999 International Geoscience and Remote Sensing Symposium. IGARSS'99 (Cat. No. 99CH36293), vol. 1, pp. 273-275. IEEE, 1999.
Providing an overview of HDF and projects using HDF format.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128